DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
For improved clarity, claim 1 should state: wherein the epoxy silane part is present in an amount of between about 10 wt % of the reactive mixture portion and about 40 wt % of the reactive mixture portion.  Claims 2-14 and 18 are objected to because they are dependent from claim 1.
For improved clarity, claim 15 should state: wherein the epoxy silane part is present in an amount of between about 10 wt % of the reactive mixture portion and about 40 wt % of the reactive mixture portion.  Claims 16, 17, 19, and 20 are objected to because they are dependent from claim 15.
For improved clarity, claim 15 should also state: wherein the one or more amine curing compounds of the curing component comprises an unmodified diamino cyclohexane (DACH) that is present in an amount between about 70 wt % and about 100 wt % of the curing component.  Claims 16, 17, 19, and 20 are objected to because they are dependent from claim 15.
For improved clarity, claim 8 should state: wherein the one or more amine curing compounds of the curing component comprises a plurality of amine compounds.
For improved clarity, claim 9 should state: wherein the one or more amine curing compounds of the curing component comprises a diamino cyclohexane (DACH).  Claims 10-13 and 18 are objected to because they are dependent from claim 9.
For improved clarity, claim 12 should state: wherein the one or more amine curing compounds of the curing component comprises another amine curing compound.  Claims 13 and 18 are objected to because they are dependent from claim 12.
For improved clarity, claim 13 should state: wherein the another amine curing compound comprises DETA, TETA, Ancamine® 2903, or Ancamine® 2904.  
For improved clarity, claim 18 should state: wherein the one or more amine curing compounds comprises another amine curing compound, and wherein the another amine curing compound comprises DETA, TETA, Ancamine® 2903, or Ancamine® 2904.
Appropriate correction is required.
Applicant is advised that should claim 13 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 14, claims 5 and 14 recite the limitation "the resin component mixture" in the protective coating of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  This appears to refer to: the binder component mixture.
Regarding claims 16, 19, and 20, claims 16 and 19 recite the limitation "the resin component mixture" in the protective coating of claim 15.  There is insufficient antecedent basis for this limitation in the claim.  This appears to refer to: the binder component mixture.  Claim 20 is rejected because it is dependent from claim 19.
Further regarding claim 20, the claim states: wherein a stoichiometric ratio can be between about 0.9 to about 1.1.  It is unclear if this limitation is required or optional, due to the use of the language “can be”.
Regarding claims 13 and 18, claims 13 and 18 contain the trademark/trade name Ancamine® 2903 and the trademark/trade name Ancamine® 2904.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe specific species of amine curing compound and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurata et al. (JP 2005-015572 A).
Regarding claims 1-3 and 6-8, Kurata et al. disclose: (1) a protective coating (Abstract; Example 5 in Table 3), comprising 
a binder component mixture (Abstract: “(A) a main component”; Example 5 in Table 3: see upper portion) having a reactive mixture portion (Example 5 in Table 3: see “Epicoat 828” in Tables 2-3 and “KBM-403” in Tables 1-3) and a filler mixture portion (Example 5 in Table 3: see “R-5N”, “S6-5”, and “mica” in Tables 2-3), wherein the reactive mixture portion includes an epoxy resin part (Example 5 in Table 3: see “Epicoat 828” in Tables 2-3) and an epoxy silane part (Example 5 in Table 3: see “KBM-403” in Tables 1-3), wherein the epoxy silane part is present in an amount of between about 10 wt % of the reactive mixture portion and about 40 wt % of the reactive mixture portion (Example 5 in Table 3: 10/(10+60) converts to approximately 14%), and 
a curing component having one or more amine curing compounds (Abstract: “(B) hardener component”; Example 5 in Table 3: see “V6-221” and “H-30” in lower portion of Table 3, as well as Table 2);
(2) wherein the epoxy resin part of the reactive mixture portion is present in an amount between about 60 wt % of the reactive mixture portion and about 90 wt % of the reactive mixture portion (Example 5 in Table 3: 60/(10+60) converts to approximately 86%);
(3) wherein the reactive mixture portion consists essentially of the epoxy resin part and the epoxy silane part (Example 5 in Table 3), wherein the epoxy resin part of the reactive mixture portion is present in an amount between about 60 wt % of the reactive mixture portion and about 90 wt % of the reactive mixture portion (Example 5 in Table 3: 60/(10+60) converts to approximately 86%), and wherein the epoxy silane part of the reactive mixture portion is present in an amount between about 10 wt % of the reactive mixture portion and about 40 wt % of the reactive mixture portion (Example 5 in Table 3: 10/(10+60) converts to approximately 14%);
(6) wherein the filler mixture portion comprises any combination of a thickening agent component, a pigment component, an anti-cratering component, a repellent component, a desiccating component, an additive component, and a filler component (Example 5 in Table 3: see “R-5N” and “S6-5” in Tables 2-3); (7) wherein the thickening agent component includes silica (Example 5 in Table 3: see “S6-5” in Tables 2-3), the pigment component includes titanium oxide (Example 5 in Table 3: see “R-5N” in Tables 2-3), the anti-cratering component includes a polyacrylate material (optional component not required), the repellent component includes a silicone-modified polyacrylate (optional component not required), the desiccating component includes aluminum oxide (optional component not required), the additive component includes feldspar (optional component not required), and the filler component includes calcium carbonate (optional component not required); and
(8) wherein the amine curing compound of the curing component comprises a plurality of amine compounds (Example 5 in Table 3: see “V6-221” and “H-30” in lower portion of Table 3, as well as Table 2).

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al. (WO 2017/068015 A1).
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cameron et al. (WO 2017/068015 A1).
Regarding claims 1-3 and 5-8, Cameron et al. disclose: (1) a protective coating (Abstract; Examples C & D on page 29, line 9 through page 32, line 23), comprising 
a binder component mixture (Example C on page 29, line 20 through page 30, line 1; Example D on page 31, lines 11-15) having a reactive mixture portion (Examples C & D: see “DER 354” and “glycidoxypropyl trimethoxysilane” on pages 29 & 31) and a filler mixture portion (Examples C & D: see remaining ingredients in tables on pages 29-30 & 31), wherein the reactive mixture portion includes an epoxy resin part (Examples C & D: see “DER 354” on pages 29 & 31) and an epoxy silane part (Examples C & D: see “glycidoxypropyl trimethoxysilane” on pages 29 & 31), wherein the epoxy silane part is present in an amount of between about 10 wt % of the reactive mixture portion and about 40 wt % of the reactive mixture portion (Examples C & D: 14.81/(25.04+14.81) converts to approximately 37%), and 
a curing component having one or more amine curing compounds (Example C on page 30, lines 3-7; Example D on page 31, line 19 through page 32, line 1);
(2) wherein the epoxy resin part of the reactive mixture portion is present in an amount between about 60 wt % of the reactive mixture portion and about 90 wt % of the reactive mixture portion (Examples C & D: 25.04/(25.04+14.81) converts to approximately 63%);
(3) wherein the reactive mixture portion consists essentially of the epoxy resin part and the epoxy silane part (Examples C & D: see “DER 354” and “glycidoxypropyl trimethoxysilane” on pages 29 & 31), wherein the epoxy resin part of the reactive mixture portion is present in an amount between about 60 wt % of the reactive mixture portion and about 90 wt % of the reactive mixture portion (Examples C & D: 25.04/(25.04+14.81) converts to approximately 63%), and wherein the epoxy silane part of the reactive mixture portion is present in an amount between about 10 wt % of the reactive mixture portion and about 40 wt % of the reactive mixture portion (Examples C & D: 14.81/(25.04+14.81) converts to approximately 37%);
(5) wherein the reactive mixture portion of the resin component mixture is present in an amount between about 30 wt % and about 45 wt % of the binder component mixture (Examples C & D: 25.04+14.81 totals 39.85%);
(6) wherein the filler mixture portion comprises any combination of a thickening agent component, a pigment component, an anti-cratering component, a repellent component, a desiccating component, an additive component, and a filler component (Examples C & D: see remaining ingredients in tables on pages 29-30 & 31); (7) wherein the thickening agent component includes silica (optional component not required), the pigment component includes titanium oxide (Examples C & D: titanium oxide), the anti-cratering component includes a polyacrylate material (optional component not required), the repellent component includes a silicone-modified polyacrylate (optional component not required), the desiccating component includes aluminum oxide (optional component not required), the additive component includes feldspar (Examples C & D: nepheline syenite), and the filler component includes calcium carbonate (optional component not required); and
(8) wherein the amine curing compound of the curing component comprises a plurality of amine compounds (Example C on page 30, lines 3-7; Example D on page 31, line 19 through page 32, line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (JP 2005-015572 A).
Regarding claim 4, the teachings of Kurata et al. are as set forth above and incorporated herein.  Example 5 of Kurata et al. is formulated with a bisphenol-type epoxy resin.  Accordingly, Example 5 of Kurata et al. does not feature: (4) a multi-functional phenolic novalak epoxy resin.  However, the general teachings of Kurata et al. contemplate the use of other epoxy resins, including phenol novolac type epoxy resins (see page 5, line 32 through page 6, line 5 of the machine translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiment of Kurata et al. with the instantly claimed epoxy resin because: (a) Example 5 of Kurata et al. is formulated with a bisphenol-type epoxy resin; (b) the general teachings of Kurata et al. contemplate the use of other epoxy resins; and (c) the other epoxy resins of Kurata et al. include phenol novolac type epoxy resins.
Regarding claim 5, the teachings of Kurata et al. are as set forth above and incorporated herein.  Component (A) in example 5 of Kurata et al. contains approximately 53 wt% of materials corresponding to reactive mixture portion and approximately 47 wt% of non-reactive materials.  Accordingly Example 5 of Kurata et al. does not feature: (5) a binder component mixture formulated with between about 30 wt % and about 45 wt % of the reactive mixture portion.  However, the general teachings of Kurata et al. contemplate using higher amounts of non-reactive materials (see page 9, lines 10-13, 23-25 & 33-34 and page 10, lines 8-10 & 15-17 of the machine translation).  Using these higher amounts of non-reactive materials would have resulted in a binder component mixture having a lower amount of the reactive mixture portion, embracing or overlapping the instantly claimed amount of reactive mixture portion.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiment of Kurata et al. with the instantly claimed amount of reactive mixture component because: (a) component (A) in example 5 of Kurata et al. contains approximately 53 wt% of materials corresponding to reactive mixture portion and approximately 47 wt% of non-reactive materials; (b) the general teachings of Kurata et al. contemplate using higher amounts of non-reactive materials; (c) using these higher amounts of non-reactive materials would have resulted in a binder component mixture having a lower amount of the reactive mixture portion, embracing or overlapping the instantly claimed amount of reactive mixture portion; and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 14, the teachings of Kurata et al. are as set forth above and incorporated herein.  Kurata et al. disclose that components (A) and (B) should be provided to achieve a preferred equivalent ratio of 0.9-1.2 (see page 16, lines 26-31 of the machine translation).  They fail to discuss a range based on weight.  Example 5 of Kurata et al. features a 1.6:1 weight ratio of the binder component to the curing component.  Accordingly, Example 5 of Kurata et al. does feature: (14) a weight ratio of the binder component mixture to the curing component is about 16.8 to 1.  However, the general teachings of Kurata et al. contemplate using higher amounts of non-reactive materials in their component (A) (see page 9, lines 10-13, 23-25 & 33-34 and page 10, lines 8-10 & 15-17 of the machine translation) and lower amounts of non-reactive materials in their component (B) (see page 15, lines 27-30 and page 16, lines 5-13 & 17-19).  Using these higher/lower amounts of non-reactive materials would have resulted in weight ratios that embrace or overlap the instantly claimed ratio.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiment of Kurata with the instantly claimed component ratio because: (a) Kurata et al. disclose that components (A) and (B) should be provided to achieve a preferred equivalent ratio of 0.9-1.2 but fail to discuss a range based on weight; (b) example 5 of Kurata et al. features a 1.6:1 weight ratio of the binder component to the curing component; (c) the general teachings of Kurata et al. contemplate using higher amounts of non-reactive materials in their component (A) and lower amounts of non-reactive materials in their component (B); (d) using these higher/lower amounts of non-reactive materials would have resulted in weight ratios that embrace or overlap the instantly claimed ratio; and (e) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (JP 2005-015572 A) in view of Schramm et al. (US 2009/0029173 A1).
Regarding claims 9-11, the teachings of Kurata et al. are as set forth above and incorporated herein.  Kurata et al. contemplate the use of various polyamine hardeners, such as aliphatic amines and combinations thereof (see page 10, lines 30-33 of the machine translation; see also page 14, lines 2-30 of the machine translation).  Kurata et al. fail to disclose: (9) wherein the amine curing compound of the curing component comprises a diamino cyclohexane (DACH); (10) wherein the DACH comprises an unmodified DACH; and (11) wherein the DACH is present in an amount between about 70 wt % and about 100 wt % of the curing component.
Schramm et al. disclose a similar epoxy-based coating composition formulated with an amine curing agent (see Abstract).  They demonstrate that 1,2- and 1,3-diaminocyclohexane are recognized in the art as suitable aliphatic amine curing agents for this type of coating formulation (see paragraph 0078).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to formulate the coating composition of Kurata et al. with the instantly claimed amine curing compound because: (a) Kurata et al. contemplate the use of various polyamine hardeners, such as aliphatic amines and combinations thereof; (b) Schramm et al. disclose a similar epoxy-based coating composition formulated with an amine curing agent and demonstrate that 1,2- and 1,3-diaminocyclohexane are recognized in the art as suitable aliphatic amine curing agents for this type of coating formulation; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 12, 13, and 18, the combined teachings of Kurata et al. and Schramm et al. are as set forth above and incorporated herein to obviously satisfy claims (12, 13 & 18).  Specifically: (1) the primary teachings of Kurata et al. contemplate the use of various polyamine hardeners, such as aliphatic amines and combinations thereof (see page 10, lines 30-33 of the machine translation; see also page 14, lines 2-30 of the machine translation), wherein the aliphatic amines include DETA and TETA (see page 14, lines 12-15 of the machine translation); and (b) the supporting teachings of Schramm et al. demonstrate that 1,2- and 1,3-diaminocyclohexane, along with DETA and TETA, are recognized in the art as suitable aliphatic amine curing agents for this type of coating formulation (see paragraph 0078).
Regarding claims 15-17, 19, and 20, the combined teachings of Kurata et al. and Schramm et al. are as set forth above and incorporated herein to obviously satisfy claims (15-17, 19 & 20).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. (WO 2017/068015 A1).
Regarding claim 4, the teachings of Cameron et al. are as set forth above and incorporated herein.  Examples C and D of Cameron et al. are formulated with a bisphenol-type epoxy resin.  Accordingly, Examples C and D of Cameron et al. do not feature: (4) a multi-functional phenolic novalak epoxy resin.  However, the general teachings of Cameron et al. contemplate the use of other epoxy resins, including phenol novolac type epoxy resins (see page 8, lines 7-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Cameron et al. with the instantly claimed epoxy resin because: (a) Examples C and D of Cameron et al. are formulated with a bisphenol-type epoxy resin; (b) the general teachings of Cameron et al. contemplate the use of other epoxy resins; and (c) the other epoxy resins of Cameron et al. include phenol novolac type epoxy resins.
Regarding claim 9, the teachings of Cameron et al. are as set forth above and incorporated herein.  Examples C and D of Cameron et al. are formulated with a commercial Ancamine curing agent and an amine-based accelerator.  Accordingly, these exampled do not feature: (9) a diamino cyclohexane (DACH).  However, the general teachings of Cameron et al. contemplate the use of various polyamine hardeners, such as aliphatic amines and combinations thereof (see page 10, line 23 through page 12, line 10).  These include bis(4-aminocyclohexy) methane (see page 12, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Cameron et al. with the instantly claimed amine curing compound because: (a) Examples C and D of Cameron et al. are formulated with a commercial Ancamine curing agent and an amine-based accelerator; (b) the general teachings of Cameron et al. contemplate the use of various polyamine hardeners, such as aliphatic amines and combinations thereof; and (c) the aliphatic amines of Cameron et al. include bis(4-aminocyclohexy) methane.

Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. (WO 2017/068015 A1) in view of Schramm et al. (US 2009/0029173 A1).
Regarding claims 10 and 11, the teachings of Cameron et al. are as set forth above and incorporated herein.  Cameron et al. contemplate the use of various polyamine hardeners, such as aliphatic amines and combinations thereof (see page 10, line 23 through page 12, line 10).  Cameron et al. fail to disclose: (10) wherein the DACH comprises an unmodified DACH; and (11) wherein the DACH is present in an amount between about 70 wt % and about 100 wt % of the curing component.
Schramm et al. disclose a similar epoxy-based coating composition formulated with an amine curing agent (see Abstract).  They demonstrate that 1,2- and 1,3-diaminocyclohexane are recognized in the art as suitable aliphatic amine curing agents for this type of coating formulation (see paragraph 0078).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to formulate the coating composition of Cameron et al. with the instantly claimed amine curing compound because: (a) Cameron et al. contemplate the use of various polyamine hardeners, such as aliphatic amines and combinations thereof; (b) Schramm et al. disclose a similar epoxy-based coating composition formulated with an amine curing agent and demonstrate that 1,2- and 1,3-diaminocyclohexane are recognized in the art as suitable aliphatic amine curing agents for this type of coating formulation; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 12, 13, and 18, the combined teachings of Cameron et al. and Schramm et al. are as set forth above and incorporated herein to obviously satisfy claims (12, 13 & 18).  Specifically: (1) the primary teachings of Cameron et al. contemplate the use of various polyamine hardeners, such as aliphatic amines and combinations thereof (see page 10, line 23 through page 12, line 10), wherein the aliphatic amines include DETA and TETA (see page 10, line 24); and (b) the supporting teachings of Schramm et al. demonstrate that 1,2- and 1,3-diaminocyclohexane, along with DETA and TETA, are recognized in the art as suitable aliphatic amine curing agents for this type of coating formulation (see paragraph 0078).
Regarding claims 15-17, the combined teachings of Cameron et al. and Schramm et al. are as set forth above and incorporated herein to obviously satisfy claims (15-17).

International Search Report
The international search report cited two X-references.  Both references have been considered and one has been applied as prior art.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 9, 2022